DETAILED ACTION
Response to Amendment
This allowance is in response to Amendments filed on 7/5/2022. Claims 1, 11, and 20 have been amended.  Amendments to claims have been fully considered.
Applicant’s amendments are sufficient to overcome the subject matter eligibility issue under 35 U.S.C. 101.  By stipulating architecture, which is clearly hardware, Applicant avoids the interpretation where the invention can amount to software per se.  The rejection is hereby withdrawn.
Applicant’s amendments clarify the distinction between the recited unauthenticated HTTP POST request and the subsequently recited, but related, associated authenticated HTTP POST request.  In doing so, Applicant distinguishes the claimed invention from the previously identified prior art.  Furthermore, an additional search was conducted considering these amendments.  No additional art was identified, which could be reasonably server as the basis for an anticipation rejection under 35 U.S.C. 102 or combined with other art to serve as a basis for an obviousness rejection under 35 U.S.C. 103.  Therefore, Examiner determines that the application is in condition for allowance.

Allowed Claims
Claims 1–20 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Erb (Foreign Reference: CA 2013/2875255, cited in IDS filed 1/5/2022) teaches a policy service that can detect tokens from requests and redirect the requesting user agent to the resource with a cookie; Charriere (U.S. Pat. 6,956,870 B1) teaches determining factor sizes for the body of a transmission packet; and Daddario (U.S. Pat. App. Pub. 2003/0040995 A1) teaches setting multiple cookies on the user system. 
However, Erb, Charriere, and Daddario do not anticipate or render obvious the combination set forth in the independent claims 1, 11, and 20 recited as, “… transmitting, by the device, to the client, a request to cause an authentication of a user, the request including the one or more data objects to be stored on the client; receiving, by the device, responsive to authenticating the user, from the client, an HTTP GET request including the one or more data objects stored on the client; generating, by the device, an authenticated HTTP POST request corresponding to the unauthenticated HTTP POST request, the authenticated HTTP post request including the body identified using the one or more data objects included in the HTTP GET request … .” 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
The primary reference, Erb, discloses a policy service that can detect tokens from requests and redirect the requesting user agent to the resource with a cookie.  While the reference indicates that the requests may be either a GET or a POST request, the functioning of a POST request is different from a GET request.  One of ordinary skill in the art would understand that a GET request appends request parameters to the header portion of the request packet, whereas a POST request includes the request parameters inside the body of the packet.  In the present invention, the claim specifies that upon receipt of an unauthenticated HTTP POST request, the interaction between the recited intermediary device and the client device includes an exchange of both HTTP POST and HTTP GET requests to facilitate authentication resulting in an authenticated HTTP POST request.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494